UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-2429


HONG QING HUANG,

                Petitioner,

          v.

ERIC H. HOLDER, JR., United States Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 17, 2014                  Decided:   May 8, 2014


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles Christophe, CHRISTOPHE LAW GROUP, P.C., New York, New
York, for Petitioner.     Stuart F. Delery, Assistant Attorney
General, Emily Anne Radford, Assistant Director, Aric A.
Anderson, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Hong Qing Huang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of   Immigration       Appeals     (“Board”)       denying     her     motions   to

reconsider    and     reopen.     We    have    reviewed     the   administrative

record and the Board’s order and find no abuse of discretion.

We therefore deny the petition for review for the reasons stated

by the Board.       See In re: Hong Qing Huang (B.I.A. Nov. 1, 2013).

We   dispense   with    oral     argument      because   the   facts    and   legal

contentions     are   adequately       presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         2